Citation Nr: 0937261	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  04-26 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for colon cancer, to 
include as due to herbicide exposure, for accrued purposes 
only.

2.  Entitlement to service connection for liver cancer, to 
include as due to herbicide exposure, for accrued purposes 
only

3.  Entitlement to service connection for lung cancer, to 
include as due to herbicide exposure, for accrued purposes 
only

4.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Appellant & daughter


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1963 to 
November 1967.  The Veteran died in November 2002.  The 
Appellant is his surviving spouse.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in New Orleans, Louisiana.
			
In January 2007, June 2008, and December 2008 the Board 
remanded the matter for additional development.  That 
development having been completed, the claims have been 
returned to the Board and are now ready for appellate 
disposition.


FINDINGS OF FACT

1.  Claims of service connection for colon cancer, liver 
cancer, and lung cancer were pending at the time of the 
Veteran's death in November 2002.

2.  The claimant is the Veteran's surviving spouse who filed 
a claim for accrued benefits within one year of the date of 
his death.
3.  Colon cancer is not shown by the evidence of record at 
the time of the Veteran's death to be related to service, 
including to herbicide exposure.

4.  Liver cancer is not shown by the evidence of record at 
the time of the Veteran's death to be related to service, 
including to herbicide exposure.

5.  The medical evidence does not show a diagnosis of lung 
cancer prior to the Veteran's death.  

6.  The Veteran died on November [redacted], 2002 and the immediate 
cause of death was stage IV metastatic cancer.  There were no 
significant conditions listed as contributing to death. 

7.  At the time of the Veteran's death, he was not service-
connected for any condition. 

8.  The evidence does not sufficiently establish that the 
Veteran's death was causally related to active service, 
including to herbicide exposure. 


CONCLUSIONS OF LAW

1.  Service connection for colon cancer for accrued benefits 
purposes is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107, 
5121 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.1000 (2009).

2.  Service connection for liver cancer for accrued benefits 
purposes is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107, 
5121 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.1000 (2009).

3.  Service connection for lung cancer for accrued benefits 
purposes is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107, 
5121 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.1000 (2009).

4.  The criteria for service connection for the cause of the 
Veteran's death have not been met. 38 U.S.C.A. § 1310, 
5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.310, 3.159, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Accrued Benefits Claims
The Appellant seeks entitlement to accrued benefits for 
service connection for colon cancer, liver cancer, and lung 
cancer.  Under 38 U.S.C.A. § 5121(a) (West 2002), accrued 
benefits are defined as "periodic monetary benefits (other 
than insurance and servicemen's indemnity) under laws 
administered by the Secretary to which an individual was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at date of death 
(hereinafter in this section and section 5122 of this title 
referred to as 'accrued benefits') and due and unpaid for a 
period not to exceed two years."  

Accrued benefits include those the Veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death.  See 38 U.S.C.A. § 
5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 
C.F.R. § 3.1000(a).  Thus, the Appellant could not furnish 
additional evidence that could be used to substantiate her 
claim, and VA could not develop additional evidence that 
would substantiate the claims of entitlement to accrued 
benefits.  "Evidence in the file at date of death" means 
evidence in VA's possession on or before the date of the 
beneficiary's death, even if such evidence was not physically 
located in the VA claims folder on or before the date of 
death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 
353 (1993).  
Parenthetically, the Board notes that the law was recently 
amended to remove the two-year limitation on accrued 
benefits.  See The Veterans Benefits Act of 2003, § 104, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  However, 
that amendment is applicable only with respect to deaths 
occurring on or after December 16, 2003.  As the Veteran in 
this case died in 2002, the recent amendments are not 
applicable to the Appellant's claim.  In Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) concluded 
that, for a surviving spouse to be entitled to accrued 
benefits, "the Veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision."

In this case, the evidence of record shows that the Veteran 
had claims of service connection for colon cancer, liver 
cancer, and lung cancer pending at the time of his death.  

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

At the outset, it is noted that certain diseases, chronic in 
nature, may be presumed to have been incurred in service, if 
the evidence shows that the disease became manifest to a 
degree of 10 percent or more within one year from separation 
from active service, even though there is no evidence of the 
disease during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).  Malignant tumors are one of the 
chronic diseases subject to such presumptive service 
connection.  In this case however, the earliest evidence of 
record is dated from 2001, more than thirty years after the 
Veteran's 1967 discharge from service.  As such, this type of 
presumptive service connection is not available for the 
Veteran's colon cancer, liver cancer, or lung cancer.
	
A.	Colon Cancer & Liver Cancer
The Appellant claims that the Veteran's colon and liver 
cancers were caused by the Veteran's exposure to Agent 
Orange.  The law provides that the Veteran who, during active 
military, naval or air service, served in the Republic of 
Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during service.  If the Veteran was exposed to an herbicide 
agent during service, there are a number of particular 
diseases that shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even though there was no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied.  

Here, the RO has already conceded, and the Veteran's 
personnel records reflect that the Veteran did serve in 
Vietnam and is therefore presumed to have been exposed to 
Agent Orange while serving in Vietnam. However, neither colon 
cancer nor liver cancer are among the list of diseases 
specifically enumerated as those entitled to this type of 
presumptive service connection.  Service connection is not 
available on a presumptive basis for these conditions as due 
to Agent Orange exposure because they are not a listed 
disease and the Secretary recently reiterated that there is 
no positive association between exposure to herbicides and 
any other condition for which he has not specifically 
determined that a presumption of service connection is 
warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 2007).  

Having determined that service connection for these 
conditions is not warranted based on presumptive service 
connection as either chronic diseases or as due to Agent 
Orange exposure, the Board turns to the possibility of direct 
service connection.
 
The evidence of record at the time of the Veteran's death 
shows that had received diagnoses of both colon cancer and 
liver cancer.  For example, a February 2001 report from Our 
Lady of Lourdes Regional Medical Center documents diagnoses 
of adenocarcinoma of the colon, as well as metastatic 
adenocarcinoma of the liver.

However, there is no evidence of record that was in existence 
at the time of the Veteran's death demonstrating a link 
between either disease and service.  While the record 
contains positive nexus statements dated from 2003, these 
opinions were rendered subsequent to the Veteran's death in 
November 2002.  The determination at bar must be made based 
on the evidence of record at the time of the Veteran's death 
and as such, service connection for accrued purposes for 
colon cancer and liver cancer must be denied.

	B.  Lung Cancer	
As above, the Appellant claims that the Veteran had lung 
cancer, and that it was caused by his exposure to Agent 
Orange.  The law provides that the Veteran who, during active 
military, naval or air service, served in the Republic of 
Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during service.  If the Veteran was exposed to an herbicide 
agent during service, there are a number of particular 
diseases that shall be service-connected if the requirements 
of 38 C.F.R. § 3.307(a)(6) are met, even though there was no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied.  

Unlike colon and liver cancer, lung cancer is included in the 
list of diseases eligible for this type of presumptive 
service connection.  Despite this, a close review of the 
evidence does not reveal that a diagnosis of lung cancer was 
rendered prior to the Veteran's death.  While the Board is 
cognizant that the Veteran died of stage IV metastatic 
cancer, lung cancer in particular is not documented in the 
medical record prior to his death.  To the contrary, in March 
2002, just prior to his death a chest CT was performed.  The 
test revealed a pleural-based nodule in the right middle 
lobe, and the etiology was "uncertain."  The interpreting 
physician stated, "[t]his may simply represent previous 
granulomatous disease, although a neoplastic process cannot 
definitively be excluded. It is felt to be unlikely with no 
other lesions evident."  Subsequent to this, a second chest 
CT scan was performed in June 2002.  In that scan, "[a] 1.6 
cm. round area of lack of contrast enhancement is noted 
within the mid to lower pole of the right lobe of the thyroid 
gland.  I suspect this presents a benign adenoma or cyst."  
The physician noted that "no other abnormalities [were] 
seen."  There is no other mention of the Veteran's lung or 
of lung cancer in the medical record.  As the Board can point 
to no diagnosis of lung cancer in the record, presumptive 
service connection for lung cancer based on herbicide 
exposure cannot be allowed.

Moreover, the Board must distinguish a primary cancer from a 
secondary, or metastasized tumor.  This is because 
presumptive service connection is available for certain 
cancers due to herbicides, such as Agent Orange, only where 
intercurrent cause cannot be shown.  For example, lung cancer 
that has metastasized from the soft palate is not entitled to 
presumptive service connection under 38 C.F.R. § 3.309(e) 
simply because the lung cancer was caused by metastasis of 
the primary cancer and the primary cancer is not listed at 
38 C.F.R. § 3.309(e).  Darby v. Brown, 10 Vet. App. 243 
(1997).  Therefore, whether the site or sites of the primary 
cancer lesions is listed at section 3.309(e) becomes most 
important in this case. 

Here, in addition to the absence of a documented diagnosis of 
lung cancer, the record reflects that the Veteran's cancer 
originated from his colon or rectum.  The earliest 
documentation of record of the Veteran's cancer indicates he 
was suffering from colon cancer, documented, for example, in 
the February 2001 Our Lady of Lourdes hospital record.  In 
addition, a letter from Kenneth Champagne, M.D., from 
February 2001 states the Veteran was seen for a "history of 
a recently diagnosed rectal carcinoma."  In a March 2001 
report of Robert Ira Lewy, M.D., F.A.C.P., he was diagnosed 
with "adenocarcinoma of the Colon with metastases to the 
liver."  In a December 2001 report of Stanislaw R. 
Burzynski, M.D., Ph.D., the Veteran was diagnosed with 
"[m]etastatic carcinoma of the colon."  In a June 2002 
report of Dr. Lewy, the Veteran was diagnosed with 
"[p]rogressive metastatic carcinoma of the colon to liver."

The only possible evidence to the contrary of the Veteran's 
colon or rectum as the primary cancer site is a February 2001 
pathology report stating, "[p]t. with no obvious primary ca 
[cancer]."  In light of the abundance of evidence to the 
contrary, however, combined with the fact that this report 
lends no aid in establishing a diagnosis of lung cancer, the 
Board finds the report of little value to the claim.  

The Veteran's lack of a diagnosis of lung cancer prior to his 
death similarly impacts the claim under a theory of direct 
service connection.  In the absence of a diagnosis, service 
connection cannot be granted.  Where the medical evidence 
establishes that a Veteran does not currently have a disorder 
for which service connection is sought, service connection 
for that disorder may not be granted.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  

For all of these reasons, service connection must be denied 
for lung cancer for accrued benefits purposes.

Cause of Death Claim
In this case, the Appellant has contended that the Veteran's 
metastatic cancer was the result of exposure to herbicides 
(Agent Orange) under a theory of direct causation.  The 
Appellant has also argued that the Veteran's death was due to 
his exposure to dichlorodiphenyltrichloroethane (DDT) while 
on active duty.

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2009).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2009).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2009).

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  A current 
disability must be related to service or to an incident of 
service origin.  "[A] Veteran seeking disability benefits 
must establish...the existence of a disability [and] a 
connection between the Veteran's service and the disability."  
Boyer v. West, 210 F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt 
v. West, 202 F.3d 1370 (Fed. Cir. 2000).

In addition, as discussed above, the law provides that the 
Veteran who, during active military, naval or air service, 
served in the Republic of Vietnam during the Vietnam Era is 
presumed to have been exposed during such service to certain 
herbicidal agents (e.g., Agent Orange) unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during service. If the Veteran was 
exposed to an herbicide agent during service, the following 
diseases shall be service-connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there was no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied; chloracne or other acneform disease 
consistent with chloracne, Type II diabetes (also known as 
Type II diabetes colitis or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutaneous tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchitis, laryngitis or trachea) and soft tissue sarcomas, 
other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma. 38 C.F.R. § 3.309(e). 

The Board will first address the issue of Agent Orange 
exposure on a presumptive basis.  While the Appellant has not 
specifically presented argument under this theory of 
entitlement, as the Appellant has raised the issue of 
herbicide exposure, the Board finds it must be addressed.  
The cause of the Veteran's death has been identified as stage 
IV metastatic cancer.  This general condition is not included 
in the list of diseases specifically enumerated as those 
entitled to this type of presumptive service connection.  
Service connection is not available on a presumptive basis 
for these conditions as due to Agent Orange exposure because 
they are not a listed disease and the Secretary recently 
reiterated that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See 72 Fed. Reg. 32395 (Jun. 12, 
2007).  For these reasons, presumptive service connection is 
not warranted due to Agent Orange exposure.

Similarly, it is noted that certain diseases, chronic in 
nature, may be presumed to have been incurred in service, if 
the evidence shows that the disease became manifest to a 
degree of 10 percent or more within one year from separation 
from active service, even though there is no evidence of the 
disease during service. 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. 
§§ 3.307(a), 3.309(a).  Malignant tumors are one of the 
chronic diseases subject to such presumptive service 
connection.  In this case however, the earliest evidence of 
record is dated from 2001, more than thirty years after the 
Veteran's 1967 discharge from service.  As such, this type of 
presumptive service connection is not available for the 
Veteran's stage IV metastatic cancer.

Turning to the issue of whether service connection for the 
cause of the Veteran's death is warranted based on direct 
causation, the Board notes the Veteran's service treatment 
records are silent for any diagnosis of cancer.  His 
separation examination in 1967 revealed no abnormalities in 
this regard.  Indeed, the Appellant does not contend the 
Veteran's cancer was present in service.  Rather, the issue 
in this case has been whether the Veteran's exposure to 
either herbicides or DDT in service caused his colon cancer, 
which has been identified as the primary source of his 
cancer. 

Evidence in favor of the claim includes three private medical 
opinions.  In an August 2003 letter, Dr. Champagne stated, 
"[the Veteran] was in Vietnam in December, 1966 to November, 
1967 and at that time was exposed to Agent Orange. It is 
possible that the exposure may have contributed to his 
disease."  In a June 2003 letter, Dr. Burzynski stated, 
"[t]his patient was diagnosed with moderately differentiated 
adenocarcinoma of the colon, Stage IV on February 17, 2002, 
was likely as not caused by exposure to Agent Orange."  
Finally, in an undated statement received by VA in August 
2003, Mark Clawson, M.D. provided a statement identical to 
that of Dr. Champagne.

The Appellant also submitted a number of lay statements from 
soldiers attesting to their exposure to Agent Orange and DDT 
while in service, as well as medical literature on DDT 
generally.

Evidence against the claim includes a March 2007 VA 
examination report and a September 2007 addendum to that 
report, as well as VA's determination that neither colon 
cancer nor liver cancer are associated with herbicide 
exposure.  In the March 2007 report, the examiner stated, 
"[v]eteran's cause of death was listed as adenocarcinoma of 
rectum with metastases, including regional L.N.'s [lymph 
nodes] and liver. Agent Orange exposure is currently not 
recognized as a risk factor for colorectal carcinoma.  DDT 
exposure is considered a potential carcinogenic factor [and] 
has been linked to liver damage and primary liver cancer. 
There is no currently well-established link between 
colorectal ca [cancer] with liver metastases and DDT 
exposure."  In September 2007, the examiner clarified, 
"[i]n my professional opinion it is less likely or unlikely 
that Veteran's adenocarcinoma of rectum with metastases was 
related to or due to in service chemical exposure, including 
Agent Orange."

In this case, the Board finds the negative evidence more 
probative than the positive.  Each of the three positive 
nexus statements linking the Veteran's cancer to service 
based on Agent Orange exposure are speculative because they 
are not based on clinical data or other rationale, and thus 
do not provide the required degree of medical certainty.  See 
Bloom v. West, 12 Vet. App. 185, 187 (1999).  The opinions 
carry little evidentiary weight because they are "... 
unsupported and unexplained..."  Id.  For example, in 
reaching their conclusions Dr. Champagne, Dr. Clawson, and 
Dr. Burzynski do not cite any empirical data to support the 
relationship found and they do not rely on clinical findings 
or particular aspects of the Veteran's medical problem or 
history.  The opinions are cursory, bare conclusions.

By contrast, in accordance with section 3 of the Agent Orange 
Act of 1991, Pub. L. 102-4, 105 Stat. 11, the Secretary has 
entered into an agreement with the National Academy of 
Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure.  Congress 
mandated that NAS determine, to the extent possible: (1) 
whether there is a statistical association between the 
suspect diseases and herbicide exposure, taking into account 
the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; (2) the increased risk of disease among 
individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.

As required by the statute and agreement, the NAS submits 
reports to the Secretary regarding the results of their 
review and summarization of the medical literature. Based on 
extensive research, NAS has concluded that the credible 
evidence against an association between herbicide exposure 
and both renal cancers and tumors of the colon and rectum 
outweighs the credible evidence for such an association, and 
has determined that a positive association does not exist.  
See Health Outcomes Not Associated With Exposure to Certain 
Herbicide Agents, 72 Fed. Reg. 32,395 - 32,407 (June 12, 
2007).  

The Board finds that the NAS conclusions are entitled to 
great probative weight. The NAS studies were conducted by 
medical professionals who have the expertise to opine on the 
matter at issue in this case.  The conclusions are based on 
extensive study and research.  Similarly, the opinion of the 
2007 VA examiner was founded on this empirical data.  By 
contrast, the positive nexus evidence in this case is wholly 
unsupported.  For these reasons, the Board cannot find the 
evidence is in equipoise as to a link between Agent Orange 
and the Veteran's cancer.  As the only opinion involving DDT 
is the negative opinion of the March 2007 examiner, the Board 
similarly cannot find the evidence is in equipoise as to a 
link between DDT and the Veteran's cancer. 

The Board draws attention to the medical internet articles 
that have been submitted in this case providing general 
information about DDT.  The Board notes that a medical 
article "can provide important support when combined with an 
opinion of a medical professional" if the medical article or 
treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. 
West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 
509 (1998).  In this case, however, the articles were not 
accompanied by any medical opinion linking the Veteran's 
service to his subsequent development of stage IV metastatic 
cancer.  As such, the medical articles cannot support the 
Appellant's claim for service connection for the cause of the 
Veteran's death.

The Board has further considered the lay evidence of record, 
including the opinions of the Appellant, her daughter, and 
the Veteran's fellow soldiers that Agent Orange and/or DDT 
exposure were the cause of the Veteran's death.  While lay 
persons can report on matters she has observed, as the record 
does not establish that the lay persons here possess a 
recognized degree of medical knowledge, skill, experience, 
training, or education.  As such, the lay evidence here lacks 
the competency to render an opinion on etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For all of the above reasons, service connection is not 
warranted for the cause of the Veteran's death.  In sum, the 
evidence shows that the Veteran developed stage IV metastatic 
cancer many years after service.  This fatal condition was 
not related to service, nor does the weight of the medical 
evidence of record demonstrate that it was caused by any 
incident of service.  For all of the above reasons, the claim 
must be denied.  

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  
	
The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
April 2003 and July 2008 provided the Appellant with an 
explanation of the type of evidence necessary to substantiate 
her claim, as well as an explanation of what evidence was to 
be provided by her and what evidence the VA would attempt to 
obtain on her behalf.  Separate letters of April 2006 and 
March 2009 specifically provided the Appellant with 
information concerning the evaluation and effective date that 
could be assigned should service connection be granted, 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VA has no outstanding duty to inform the Appellant that any 
additional information or evidence is needed.

Not all of the Appellant's duty-to-assist letters were 
provided before the adjudication of her claim.  However, 
after she was provided the letters she was given a full 
opportunity to submit evidence, and her claim was 
subsequently readjudicated.  She has not claimed any 
prejudice as a result of the timing of the letters, and the 
Board finds no basis to conclude that any prejudice occurred.  
Any notice defect in this case was harmless error.  The 
content of the aggregated notices, including the notice 
letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  After VA provided this notice, the Appellant 
communicated on multiple occasions with VA, without informing 
it of pertinent evidence.  The Appellant has been provided 
with every opportunity to submit 
all of these reasons, the Board concludes that the appeal may 
be adjudicated without a remand for further notification.  

The Board further notes that accrued benefits claims are 
decided based on the evidence of record when the Veteran 
died. 38 C.F.R. § 3.1000(d)(4).  Hence, there is nothing 
further for VA to do to assist the Appellant. VA's notice and 
assistance obligations are met.  The Appellant is not 
prejudiced by the Board's proceeding with appellate review.

In addition, the Court has recently held in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), that when adjudicating a 
claim for DIC, VA must perform a different analysis depending 
upon whether a Veteran was service connected for a disability 
during his or her lifetime, and concluded generally, that 
38 U.S.C.A. § 5103(a) notice for a DIC case must include (1) 
a statement of the conditions, if any, for which a Veteran 
was service connected at the time of his or her death, (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition, and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  In July 2008 the 
Appellant was sent a notice letter complying with the 
requirements of Hupp.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's service treatment records have been obtained.  
Post-service treatment records have been obtained.  A VA 
medical opinion has been sought.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the 
Appellant's claims.  Therefore, no further assistance to the 
Veteran with the development of evidence is required.  


ORDER

Entitlement to service connection for colon cancer for 
accrued benefits purposes is denied.

Entitlement to service connection for liver cancer for 
accrued benefits purposes is denied.

Entitlement to service connection for lung cancer for accrued 
benefits purposes is denied.

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


